            Case 8:20-bk-03608-CPM      Doc 164     Filed 06/22/20    Page 1 of 27




                                    ORDERED.
      Dated: June 19, 2020




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION
                                    www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                 Case No. 8:20-bk-03608-CPM
                                                   Chapter 11

                                                   Jointly Administered with:
CFRA, LLC                                          Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                               Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                                    FINAL ORDER
                       (I) AUTHORIZING THE DEBTORS TO
                      OBTAIN POST-PETITION FINANCING
                   FROM PRE-PETITION LENDERS PURSUANT
                   TO 11 U.S.C. § 364; (II) GRANTING LIENS AND
            SUPERPRIORITY CLAIMS PURSUANT TO 11 U.S.C. § 364;
             (III) GRANTING ADEQUATE PROTECTION PURSUANT
           TO 11 U.S.C. §§ 361, 362, AND 363; AND (IV) GRANTING SUCH
       OTHER AND FURTHER RELIEF THAT THIS COURT FINDS EQUITABLE

        THIS MATTER came on for hearing on June 5, 2020, June 8, 2020 and June 19, 2020,

on the Motion (the “DIP Financing Motion”) [Docket No. 47] of CFRA Holdings, LLC (“CFRA

Holdings”), CFRA, LLC (“CFRA”), and CFRA Tri-Cities, LLC (“CFRA Tri-Cities”) in the

above-captioned chapter 11 cases (the “Cases”) pursuant to Sections 105, 362, 363, 364, and 507

of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules


37102854.4
37102854.6 06/19/2020
              Case 8:20-bk-03608-CPM      Doc 164     Filed 06/22/20     Page 2 of 27

                                                                    Case No. 8:20-bk-03608-CPM

2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 2018-1(g)(2) of the Local Rules of the United States Bankruptcy Court for the

Middle District of Florida (the “Local Rules”), for entry of this final order (the “Final DIP

Financing Order”) seeking, among other things:

        (i)      authorization for the Debtors to obtain a secured post-petition loan (the “DIP

Loan”) in the aggregate principal amount of up to One Million Dollars ($1,000,000), together

with interest, costs, fees and other expenses and amounts pursuant to the terms and conditions set

forth in that certain Debtor-in-Possession Loan Agreement (the “DIP Loan Agreement”), attached

as Exhibit A to the First Interim Order, and the notes, agreements and loan documents identified

and referenced therein (collectively, the “DIP Loan Documents”) by and between the Debtors, as

borrowers, and Valley National Bank (“VNB”) and Raymond James Bank, N.A. (“RJB,” and

collectively with VNB, the ”Lenders”) as lenders;

        (ii)     authorization for the Debtors to execute and deliver the DIP Loan Documents to

the Lenders and to perform such other and further acts as may be required in furtherance of the

DIP Loan and the DIP Loan Documents;

        (iii)    authorization for the Debtors to draw on the DIP Loan, subject to the terms and

conditions precedent as set forth in the DIP Loan Documents, and to use proceeds of the DIP

Loan only in accordance with (a) this Final DIP Financing Order, any prior interim orders granted

by the Court with respect to the DIP Financing Motion; (b) the then-applicable Approved DIP

Budget (as defined in the DIP Loan Documents), the Final Approved DIP Budget as attached

hereto as Exhibit A (the “Final Approved DIP Budget”); and (c) any interim and/or final order

authorizing the Debtors’ use of Lenders’ cash collateral (the “Cash Collateral Order(s)”);

        (iv)     subject to the Carve-Out (defined below), the granting of allowed superpriority

administrative expense claim status to Lenders in each of the Debtors’ jointly administered cases

37102854.4                                       2
37102854.6 06/19/2020
              Case 8:20-bk-03608-CPM        Doc 164     Filed 06/22/20      Page 3 of 27

                                                                      Case No. 8:20-bk-03608-CPM

herein for all amounts which become due and outstanding to Lenders under the DIP Loan and

DIP Loan Documents (collectively, the “DIP Obligations”);

        (v)      subject to the Carve-out (as defined below) and exclusive of Avoidance Actions

(as defined below) and commercial tort claims and actions, the granting to Lenders automatically

perfected first-priority security interests in and liens on all of the property, assets or interests in

property of each Debtor and each Debtor’s “estate” (as defined in the Bankruptcy Code), in each

case of any kind or nature whatsoever, real or personal, tangible or intangible, and now existing or

hereafter acquired or created, including, without limitation, all accounts, inventory, goods,

contract rights, instruments, documents, chattel paper, real property leases, personal property

leases, intellectual property, patents, trademarks, copyrights and licenses therefor, general

intangibles, payment intangibles, tax or other refunds, insurance proceeds, letters of credit, letter-

of-credit rights, supporting obligations, machinery and equipment, real property, fixtures, all

proceeds of leases of real property, all of the issued and outstanding capital stock of each

subsidiary of such Debtor, money, investment property, deposit accounts, causes of action, all

cash and cash equivalents of the Debtors and all cash and non-cash proceeds, rents, products,

substitutions, accessions and profits of any of the collateral described above (collectively, with

respect to all such entities, the “DIP Loan Collateral”) to secure all DIP Obligations;

        (vi)     subject to and effective upon the entry of this Final DIP Financing Order, the

waiver by the Debtors, the Official Committee of Unsecured Creditors (the “Committee”) and any

other party herein of any right to surcharge against the Collateral pursuant to 11 U.S.C. § 506(c)

or otherwise; and

        (vii)    modification of the automatic stay imposed by 11 U.S.C. § 362 to the extent

necessary to provide Lenders with the relief necessary to implement and effectuate the terms and

provisions of the DIP Loan Documents;

37102854.4                                        3
37102854.6 06/19/2020
            Case 8:20-bk-03608-CPM        Doc 164     Filed 06/22/20     Page 4 of 27

                                                                    Case No. 8:20-bk-03608-CPM

        NOW THEREFORE, the Court having considered the DIP Financing Motion, the DIP

Loan Documents, and the evidence proffered at the hearing held on May 21, 2020 and the further

hearings held on June 5, 2020, June 8, 2020 and June 19, 2020 (collectively, the “Hearings”); and

due and appropriate notice of the DIP Financing Motion, the relief requested therein, and the

Hearings having been given in accordance with Bankruptcy Rules 2002, 4001 and 9014; and the

Court having entered a first interim order with respect to the relief requested through the DIP

Financing Motion on May 27, 2020 (the “First Interim Order”) [Docket No. 81] and having

entered a second interim order with respect to the relief requested through the DIP Financing

Motion on June 10, 2020 (the “Second Interim Order”) [Docket No. 133]; and the Court having

considered the Objection filed by the Committee (the “Committee Objection”) [Docket No. 120]

and the Lenders’ Response to the Committee Objection (the “Lenders’ Response”) [Docket No.

126]; and hearings to consider the relief requested in the DIP Financing Motion and granted

through this Final DIP Financing Order having been held and concluded; and all objections to the

relief requested in the DIP Financing Motion having been withdrawn, resolved, addressed or

overruled by the Court; and it appearing to the Court that granting the relief requested is

necessary to avoid immediate and irreparable harm to the Debtors and their estates, and otherwise

is fair and reasonable and in the best interests of the Debtors, their estates, their creditors and

equity holders; and it further appearing, that the Debtors’ estates are unable to obtain unsecured

credit for money borrowed allowable as an administrative expense under Bankruptcy Code

Section 503(b)(1); and after due deliberation and consideration, and for good and sufficient cause

appearing therefor;

        THE COURT FINDS AS FOLLOWS:




37102854.4                                      4
37102854.6 06/19/2020
             Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 5 of 27

                                                                     Case No. 8:20-bk-03608-CPM

        A.       Petition Date. On May 6, 2020, (the “Petition Date”) each of the Debtors filed a

separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Middle District of Florida (the “Court”).

        B.       Debtors-in-Possession. The Debtors continue to maintain dominion and control

over their assets and business operations as debtors-in-possession pursuant to 11 U.S.C. §§ 1107

and 1108.

        C.       Jurisdiction and Venue.     This Court has jurisdiction, pursuant to 28 U.S.C.

§§ 157(b) and 1334, over the Debtors’ chapter 11 cases, and over the persons and property

affected hereby. Consideration of the DIP Financing Motion constitutes a core proceeding under

28 U.S.C. § 157(b)(2). Venue for these Cases is proper in this district pursuant to 28 U.S.C. §§

1408 and 1409.

        D.       Official Committees. The Office of the United States Trustee for Region 21

appointed an Official Committee of Unsecured Creditors in the Cases on May 27, 2020.

        E.       Notice. The notice given by the Debtors of the DIP Financing Motion, the relief

requested therein and the Hearings constitutes appropriate, due and sufficient notice thereof and

complies with the Bankruptcy Rules and Local Rules, and no further notice of the relief sought

through the DIP Financing Motion and the relief granted herein is necessary or required.

        F.       Debtors’ Stipulations. The Debtors admit, stipulate, and agree that:

                  a.     The Pre-Petition Loan.

                        i.      Prior to the Petition Date, Lenders, as lenders, extended certain

loans to the Operating Company Debtors, as borrowers, which loans are guaranteed by CFRA

Holdings and are secured by property of the Operating Company Debtors as set forth below.

These loans are evidenced by various agreements and documents that are collectively referred to

as the “Bank Credit Agreements.”

37102854.4                                        5
37102854.6 06/19/2020
            Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20    Page 6 of 27

                                                                    Case No. 8:20-bk-03608-CPM

                         ii.   Pursuant to the terms of the Bank Credit Agreements, the Lenders

made available to the Operating Company Debtors a revolving line of credit in the principal amount

of up to Twenty-Six Million ($26,000,000) (the “Prior Loan”).

                        iii.   The Prior Loan comprises (i) a Revolving Line of Credit

Promissory Note dated September 8, 2016 (the “VNB Note”) made by the Operating Company

Debtors and held by VNB in the principal amount of $11,000,000; and (ii) a Revolving Line of

Credit Promissory Note dated September 8, 2016 (the “RJB Note,” and collectively with the VNB

Note, the “Prepetition Notes”) made by the Operating Company Debtors and held by RJB in the

principal amount of $15,000,000. CFRA Holdings guaranteed payment and performance of the

Operating Company Debtors under the Bank Credit Agreements, including the Prepetition Notes,

pursuant to a Guaranty of Payment and Performance dated September 8, 2016 (the “Guaranty”).

                        iv.    As of the Petition Date, the Debtors were jointly and severally

indebted (i) to VNB in the amount of at least $8,269,315.85, exclusive of legal fees and costs due

under the Bank Credit Agreements prior to the Petition Date and exclusive of amounts which accrue

under the Bank Credit Agreements after the Petition Date; (ii) to RJB in the amount of at least

$11,276,339.75, exclusive of legal fees and costs due under the Bank Credit Agreements prior to the

Petition Date and exclusive of amounts which accrue under the Bank Credit Agreements after the

Petition Date; (together, the “Prepetition Indebtedness”).

                         v.    On June 8, 2020, each of the Lenders filed proofs of claim in each

of the Debtors’ three (3) related cases. Specifically, RJB filed proofs of claim in the amount of

$11,276,339.75 in the cases of CFRA LLC (Claim No. 6) CFRA Tri-Cities, LLC (Claim No. 4)

and CFRA Holdings, LLC (Claim No. 16). VNB filed proofs of claim in the amount of

$8,269.315.85 in the cases of CFRA LLC (Claim No. 7) CFRA Tri-Cities, LLC (Claim No. 5)

and CFRA Holdings, LLC (Claim No. 17) (collectively, the “Lender POCs”). Each of the Lender

37102854.4                                        6
37102854.6 06/19/2020
            Case 8:20-bk-03608-CPM            Doc 164     Filed 06/22/20     Page 7 of 27

                                                                       Case No. 8:20-bk-03608-CPM

POCs attached the applicable Bank Credit Agreements and other documentation establishing the

bona fides of the claims in terms of amount as well as the nature, validity and extent of the

perfected liens possessed by the Lenders with respect to said obligations. The Debtors

acknowledge the Prepetition Indebtedness in full and waive any and all claims for reduction,

modification and set off of any kind, and further acknowledge the lack of any affirmative claim(s)

against Lenders and waive all rights to assert any such claims on behalf of themselves and their

bankruptcy estates.

                  b.       The Prepetition Collateral.

                          i.      The Operating Company Debtors’ payment of the Prepetition

Indebtedness and performance under the Bank Credit Agreements, including the Prepetition

Notes, are secured by the property identified in that certain Security Agreement dated September

9, 2016 (the “Prepetition Security Agreement”), wherein the Operating Company Debtors granted

Lenders valid, binding, perfected security interests and liens (the “Prepetition Liens”) in certain of

their property (the “Prepetition Collateral”).

                         ii.      The Prepetition Indebtedness constitutes the legal, valid and binding

obligations of the Debtors, enforceable against them in accordance with the terms of the Bank

Credit Agreements and/or the Guaranty (other than in respect of the stay of enforcement pursuant

to 11 U.S.C. § 362), and no portion of the Prepetition Indebtedness is subject to avoidance, re-

characterization, reduction, setoff, offset, counterclaim, cross-claim, recoupment, defenses,

disallowance, impairment, recovery, subordination or any challenges pursuant to the Bankruptcy

Code or applicable non-bankruptcy law or regulation by any person or entity. The Debtors are

jointly and severally liable to the respective Lenders in the amount of the Prepetition Indebtedness

as identified herein.

                        iii.      The Prepetition Liens constitute legal, valid, binding, enforceable

37102854.4                                          7
37102854.6 06/19/2020
              Case 8:20-bk-03608-CPM        Doc 164     Filed 06/22/20      Page 8 of 27

                                                                      Case No. 8:20-bk-03608-CPM

(other than in respect of the stay of enforcement pursuant to 11 U.S.C. § 362) and perfected

security interests and liens on the Prepetition Collateral, were granted to, or for the benefit of, the

Lenders, as applicable, for fair consideration and reasonably equivalent value, and are not subject

to defense, counterclaim, re-characterization, subordination or avoidance pursuant to the

Bankruptcy Code or applicable non-bankruptcy law or regulation by any person or entity.

         G.      Findings Regarding the Post-Petition Financing and Use of Cash Collateral.

                  a.    Cause. Good cause has been shown for entry of this Final DIP Financing

Order.

                  b.    Need for Post-Petition Financing and Use of Cash Collateral. The Debtors

have an immediate and critical need to obtain the DIP Loan to preserve property of the estates and

maximize the distribution to creditors of the estates. The Debtors require immediate authority to

use cash collateral of Lenders and obtain the DIP Loan from Lenders in order to pursue and

consummate a sale of all or substantially all of the property of the estates and the Debtors do not

have sufficient unencumbered cash or other assets to fund the necessary activities to be performed

during the marketing period. The DIP Financing Motion also incorporates the Debtors’ request

for authority to use cash collateral of Lenders in these Cases (the “Cash Collateral Motion”) and

the Debtors also filed a separate motion to approve bidding procedures and the sale of property of

the estates (the “Sale Motion”), including property and property interests utilized in connection

with operation of the Debtors’ forty-nine (49) restaurants (the “Restaurants”) as specifically

identified in the Sale Motion. On June 10, 2020, the Court entered an Order granting the Sale

Motion as to bidding procedures and approved the protocols and procedures for the sale of the

Restaurants (the “Bidding Procedures Order”) [Docket No. 134]. The Sale Motion, DIP Financing

Motion and the Cash Collateral Motion are inextricably intertwined. Lenders’ agreement to

provide the DIP Loan as set forth herein is contingent upon the Debtors’ prosecution and the

37102854.4                                        8
37102854.6 06/19/2020
              Case 8:20-bk-03608-CPM          Doc 164   Filed 06/22/20   Page 9 of 27

                                                                    Case No. 8:20-bk-03608-CPM

Court’s approval of the Cash Collateral Motion and the Sale Motion.

                  c.     No Credit Available on More Favorable Terms. The Debtors are unable to

obtain financing on terms more favorable than those offered by the Lenders under the DIP Loan

and are unable to obtain unsecured credit allowable under 11 U.S.C. § 503(b)(1) as an

administrative expense. The Debtors are also unable to obtain secured credit under 11 U.S.C. §

364(c) on equal or more favorable terms than those offered by the Lenders under the DIP Loan.

                  d.     Use of Proceeds of the DIP Loan. The Debtors have agreed that the

proceeds of the DIP Loan and any Advance shall be used only in accordance with then current

approved budget(s) approved by Lenders (the “Approved DIP Budgets”) and each advance shall

be used solely in a manner consistent with the terms of the DIP Loan, the DIP Loan Documents,

this Final DIP Financing and any order granting the Cash Collateral Motion (a “Cash Collateral

Order”). Lenders’ consent and approval of any budget for use of proceeds of the DIP Loan and

any Advance shall be in the sole and absolute discretion of Lenders.

                        i.     Use(s): Per this Final DIP Financing Order, the Debtors shall be

authorized to use the proceeds of the DIP Loan for the designated expenditures and miscellaneous

expense line items set forth in the Final Approved DIP Budget. Lenders’ agreement to fund the

DIP Loan is contingent upon the entry of this Final DIP Financing Order, and entry of a final

order approving the Cash Collateral Motion, in their entirety and without amendment, and

pursuant to Approved DIP Budgets, as may be approved by Lenders in their sole discretion.


         H.      Good Faith of the Lenders.

                  a.     Willingness to Provide Financing. The Lenders have indicated a

willingness to provide financing to the Debtors subject to: (i) the entry of this Final DIP

Financing Order, including the grant to Lenders of the liens herein; (ii) the approval of the terms


37102854.4                                        9
37102854.6 06/19/2020
             Case 8:20-bk-03608-CPM       Doc 164     Filed 06/22/20       Page 10 of 27

                                                                    Case No. 8:20-bk-03608-CPM

and conditions of the DIP Loan and the DIP Loan Documents; (iii) the entry of a Final Order

granting the Cash Collateral Motion; and (iv) entry of an order approving bidding procedures in

connection with the Sale Motion.

                  b.    Good Faith Pursuant to 11 U.S.C. § 364(e). Lenders are extending credit

to the Debtors in good faith and, therefore, the security interests, liens, DIP Superpriority Claims

(defined below) and other protections granted pursuant to this Final DIP Financing Order and the

DIP Loan Documents to the Lenders will have the protections provided in 11 U.S.C. § 364(e) and

will not be affected by any subsequent reversal, modification, vacatur, amendment, re-argument

or reconsideration of this Final DIP Financing Order or any other order.

        Based upon the foregoing findings and conclusions, the DIP Financing Motion, and the

record before the Court with respect to the DIP Financing Motion, and good and sufficient cause

appearing therefor, IT IS HEREBY ORDERED that:

        1.       Financing Approved. The DIP Financing Motion is granted on a final basis in

accordance with the terms of this Final DIP Financing Order and is further conditioned upon the

Court’s entry of a final order granting the Cash Collateral Motion, in its entirety and without

amendment.

        2.       Objections Overruled or Withdrawn. All objections to entry of this Final DIP

Financing Order, to the extent not withdrawn or resolved, and all reservations of rights included

therein, are hereby overruled. The objection to the DIP Financing Motion [Docket No. 62] and

the further objection and reservation of rights [Docket No. 78] filed by IHOP Restaurants LLC,

IHOP Franchisor LLC, and IHOP Leasing LLC (collectively, the “IHOP Entities”) have been

withdrawn pursuant to the settlement among the Debtors, Lenders and the IHOP Entities as

documented in the Bidding Procedures Order, the terms and conditions of which are incorporated

herein by reference. The Committee Objection has been withdrawn pursuant to the settlement

37102854.4                                      10
37102854.6 06/19/2020
             Case 8:20-bk-03608-CPM      Doc 164     Filed 06/22/20     Page 11 of 27

                                                                   Case No. 8:20-bk-03608-CPM

among the Committee, the Debtors and the Lenders, the terms of which settlement are set forth in

the Final Cash Collateral Order and incorporated herein by reference.

        3.       Authorization of the DIP Loan. The Debtors are expressly and immediately

authorized to incur and to perform the DIP Obligations in accordance with, and subject to, the

terms of this Final DIP Financing Order, the DIP Loan Documents, which are expressly

approved and incorporated herein by reference, the Final Approved DIP Budget, and the Final

Cash Collateral Order.

        4.       Authorization to Execute Documentation. The Debtors are hereby authorized to

execute any additional documents and instruments as may be reasonably required by the Lenders

to implement the terms or effectuate the purposes of this Final DIP Financing Order.

        5.       Authorization to Borrow. The Debtors are hereby authorized to request one or

more Advances under the DIP Loan, subject to the terms, conditions, limitations on availability

set forth in this Final DIP Financing Order, the DIP Loan Documents, Final Approved DIP

Budget and the Final Cash Collateral Order.

        6.       No Obligation to Extend Credit. The Lenders shall have no obligation to make

any loan or Advance under the DIP Loan Documents, unless all of the conditions precedent to

the making of such extension of credit under the DIP Loan Documents, the Final Cash Collateral

Order and this Final DIP Financing Order have been satisfied in full or waived by the Lenders in

their sole discretion.

        7.       Budget; Use of DIP Loan Proceeds. From and after the entry of this Final DIP

Financing Order, the Debtors shall use advances under the DIP Loan only for the purposes

specifically set forth in this Final DIP Financing Order, the DIP Loan Documents, and/or the

Final Cash Collateral Order, and solely for expenses included in the Final Approved DIP Budget.



37102854.4                                     11
37102854.6 06/19/2020
             Case 8:20-bk-03608-CPM        Doc 164       Filed 06/22/20   Page 12 of 27

                                                                     Case No. 8:20-bk-03608-CPM

        8.       Superpriority Claims.     Pursuant to 11 U.S.C. § 364(c)(1), all of the DIP

Obligations shall collectively constitute an allowed superpriority administrative expense claim

against the Debtors (the “DIP Superpriority Claims”) in each of these Cases with priority over

any and all administrative expense claims, adequate protection claims, diminution claims, and all

other claims against the Debtors or their estates, at any time existing or arising, of any kind or

nature whatsoever, including without limitation, administrative expenses of the kinds specified in

or ordered pursuant to 11 U.S.C. §§ 105, 326, 328, 330, 331, 364(c), 365, 503(a), 503(b), 506(c),

507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 and 1114, and any

other provision of the Bankruptcy Code, as provided under 11 U.S.C. § 364(c)(1); and which

shall at all times be senior to the rights of the Debtors and their estates and any creditor or other

party in interest to the extent permitted by law.

        9.       DIP Liens.

                 a.      As security for the DIP Obligations, effective and perfected upon the date

of this Final DIP Financing Order and without the necessity of the execution or recordation of

filings by the Lenders of mortgages, security agreements, control agreements, pledge agreements,

financing statements or other similar documents, or the possession or control by the Lenders over

any collateral, the following security interests and liens are hereby granted by the Debtors to the

Lenders (the “DIP Liens”):

                        i.      a first priority, perfected security interest in, and lien, under 11

U.S.C. § 364(c)(2) upon: (A) all DIP Loan Collateral to the extent same is not subject to valid,

perfected and non-avoidable liens which are entitled to priority over the DIP Liens; and (B) the

Prepetition Collateral; and




37102854.4                                          12
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM           Doc 164     Filed 06/22/20     Page 13 of 27

                                                                      Case No. 8:20-bk-03608-CPM

                        ii.      a junior lien, under 11 U.S.C. § 364(c)(3), upon all of the DIP Loan

Collateral to the extent same is not subject to valid, perfected and non-avoidable liens (other than

the Prepetition Liens) in favor of third parties which are entitled to priority over the DIP Liens.

                 b.       The DIP Liens shall be senior priming liens on all Prepetition Collateral

senior to all Prepetition Liens thereon and any Adequate Protection Liens (as defined below)

thereon, but subject only to (i) the Carve-Outs, and (ii) liens that are valid, binding, perfected and

unavoidable as of the Petition Date (other than the Prepetition Liens) and which are entitled to

priority over the DIP Liens.

                 c.       The DIP Loan Collateral shall not include any claims or causes of action

arising under 11 U.S.C. §§ 542, 544, 545, 547, 548, 550, 551, 553(b) or 724(a) (collectively,

“Avoidance Actions”) or commercial tort claims or causes of action, if any, and shall not apply

to any proceeds of Avoidance Actions or commercial tort claims or causes of action.

                 d.       For the avoidance of doubt and notwithstanding anything to the contrary

contained herein, unless otherwise expressly permitted by the terms of the applicable lease and

subject to the rights of all landlords and sublessors therein, any liens granted under this Order

shall not include the Debtors’ real property leases (including, for the avoidance of doubt, any

ground leases), but shall include the proceeds from the disposition of all such leases.

                 e.       For the avoidance of doubt, and notwithstanding anything to the contrary

contained herein, the DIP Loan Collateral shall not include the franchise agreements and

development agreements by and between any of the Debtors, as franchisee, and IHOP

Franchising, LLC, a Delaware limited liability company, and its successors and assigns, as

franchisor (“IHOP”) (the “Franchise Agreements”), or the equipment, machinery, furniture,

fixtures and other personal property leased by any of the Debtors from IHOP or any affiliate of

IHOP (the “IHOP Leases”), but the DIP Loan Collateral shall include the proceeds from the

37102854.4                                         13
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 14 of 27

                                                                      Case No. 8:20-bk-03608-CPM

disposition of any or all of the Franchise Agreements and IHOP Leases, inclusive of any new

franchise agreements or leases given by any of the IHOP Entities in connection with the sale of

any of the Restaurants, as provided in paragraph 3(c) of Addendum A to the Bidding Procedures

Order, which terms and parameters as to the validity, scope and perfection of the Lenders’

security interests in the sale proceeds (inclusive of new franchise agreements) is specifically

adopted and incorporated by reference herein.

        10.      Pre-Petition Secured Parties’ Adequate Protection.

                 a.     The Lenders are entitled, pursuant to 11 U.S.C.§§ 361, 363(e) and

364(d)(1), to adequate protection to the extent and priority of their liens in the Prepetition

Collateral, including cash collateral, for any diminution in the value of their interests in the

Prepetition Collateral, including, without limitation, any such diminution that may result from

the sale, lease or use by the Debtors (or other actual consumption) of cash collateral and any

other Prepetition Collateral, and the imposition of the automatic stay pursuant to 11 U.S.C. § 362

(each, a “Diminution Claim”). As adequate protection for such Diminution Claims, the Lenders

are granted, nunc pro tunc to the Petition Date, the following adequate protection (collectively,

the “Adequate Protection Provisions”):

                 b.     Adequate Protection Liens. Subject to paragraph 9.e.n.4, the Lenders are

hereby granted valid and perfected replacement security interests in and liens on any of the DIP

Loan Collateral in which the Lenders did not have valid, perfected liens and security interests as

of the Petition Date, including but not limited to all proceeds from the sale of the Restaurants,

inclusive of proceeds attributable to new franchise agreements and leases as described in

paragraph 9(e) supra, and as set forth in paragraph 3(c) of Addendum A to the Bidding

Procedures Order (the “Adequate Protection Liens”); provided, that the Adequate Protection

Liens shall not attach to the Avoidance Actions or commercial tort claims or causes of action

37102854.4                                      14
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 15 of 27

                                                                    Case No. 8:20-bk-03608-CPM

against parties other than Lenders, or the proceeds of the Avoidance Actions or commercial tort

claims or causes of action against parties other than Lenders.

        11.      Repayment of DIP Loan. All DIP Obligations shall be due and payable in full, as

set forth in the DIP Loan Documents. Unless otherwise agreed in writing by Lenders, or as set

forth in any Order entered by this Court, inclusive of addenda thereto, the first proceeds from any

sale, assignment, or disposition of DIP Loan Collateral shall be disbursed to Lenders up to the

outstanding amounts due under the DIP Loan Documents at the time of each such sale,

assignment, or disposition of DIP Loan Collateral. Moreover, the DIP Loan shall be paid from

the sale proceeds as and in the priority set forth in the Bidding Procedures Order, including the

Addendum A thereto, the terms of which are incorporated herein.

        12.      Reservation of Rights of Lenders. Notwithstanding any other provision hereof, the

grant of adequate protection to the Lenders in the form of the Adequate Protection Provisions is

without prejudice to the right of any Lender to seek modification of the grant of adequate

protection provided hereby so as to provide different or additional adequate protection, upon

proper notice and without prejudice to the right of the Debtors or any other party to contest such

modification.

        13.      Perfection of DIP Liens and Adequate Protection Liens. The DIP Liens and the

Adequate Protection Liens shall be and hereby are fully perfected liens and security interests,

effective and perfected upon the date of this Final DIP Financing Order.          This Final DIP

Financing Order shall be sufficient and conclusive evidence of the validity, perfection, and

priority of the DIP Liens and the Adequate Protection Liens, without the necessity of filing or

recording any financing statement, mortgage, notice, or other instrument or document which may

otherwise be required under the law or regulation of any jurisdiction or the taking of any other



37102854.4                                       15
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164    Filed 06/22/20    Page 16 of 27

                                                                   Case No. 8:20-bk-03608-CPM

action to validate or perfect (in accordance with applicable non-bankruptcy law) the DIP Liens

and the Adequate Protection Liens.

        14.      Payment of Professionals - Carve Out.

                 a.     Advances under the DIP Loan shall be used for payment of allowed fees

and expenses of: (i) Debtors’ counsel, Saul Ewing Arnstein & Lehr LLP (“Debtors’ Counsel”);

(ii) any chief restructuring officer, and his/her firm, that may be retained in the Cases

(collectively the “CRO,”); and (iii) counsel for the Committee, Squire Patton Boggs (US) LLP

(“Committee Counsel” and, collectively with the Debtors’ Counsel and the CRO, the “Retained

Professionals”), in the amounts set forth on the Final Approved DIP Budget (collectively, the

“Final Professional Fee Payments” and, collectively with all amounts set forth in any prior

Interim Approved DIP Budgets, the “Professional Fee Payments”).

                 b.     The Final Professional Fee Payments have and/or shall be funded from

Lenders’ Cash Collateral (as defined in the Cash Collateral Motion) and/or the proceeds of the

DIP Loan as, when, and to the extent set forth in the Final Approved DIP Budget and subject to

the terms and conditions of the DIP Loan Documents, this Final DIP Financing Order and the

Final DIP Financing Cash Collateral Order. The Debtors shall wire transfer funds to the Saul

Ewing Arnstein & Lehr LLP Client Trust Account (to the extent of such funds actually

deposited, the “Carve-Out Reserve Account”) in the amounts equal to, but not to exceed, the

amounts budgeted for the Retained Professionals set forth in the Final Approved DIP Budget for

each such week (or for any prior week for which such funds have not already been disbursed).

Debtors’ Counsel shall release to itself, the CRO or the Committee’s Counsel, as the case may

be, such amounts as are payable pursuant to an applicable Order of this Court, including, without

limitation, the Order approving the Retention of the CRO (the “CRO Retention Order”) [Docket

No. 71], any order approving interim compensation procedures in the Cases and any order

37102854.4                                      16
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20    Page 17 of 27

                                                                    Case No. 8:20-bk-03608-CPM

granting interim or final fee applications in the Cases. In making payments from the Carve-Out

Reserve Account, Debtors’ Counsel shall be entitled to rely on written certifications from the

CRO and/or the Committee’s Counsel, as appropriate, as to the amount due and owing from the

Carve-Out Reserve Account and in no circumstance shall Debtors’ Counsel be obligated to pay

any party other than from the funds held, from time to time, in the Carve-Out Reserve Account.

                 c.     The entitlement of Debtors’ Counsel and the Committee’s Counsel to

retain their portion of the Final Professional Fee Payments is contingent upon entry of an Order

by the Bankruptcy Court allowing and approving compensation and/or reimbursement to said

professional pursuant to 11 U.S.C. §§ 330 and 331, and shall be further limited to the amount(s)

allowed and approved pursuant to such Order(s) (an “Allowed Fee Order”).

                 d.     The entitlement of the CRO and his/her firm to retain their portion of the

Initial Professional Fee Payments and Second Interim Professional Fee Payments is contingent

upon compliance with the terms and conditions of the CRO Retention Order .

                 e.     Pursuant to 11 U.S.C. § 364(c)(1), the Final Professional Fee Payments are

and shall be included in the allowed DIP super priority claims awarded to Lenders under this

Final DIP Financing Order; provided that each of the liens and claims, including the DIP super

priority claims granted to the Lenders in connection with the DIP Loan, shall be subject only to

a “Carve-Out” from the Lenders’ Collateral for: (i) all fees required to be paid to the Clerk of

the Bankruptcy Court and to the Office of the United States Trustee pursuant to Section

1930(a)(6) of title 28 of the United States Code and (ii) any unpaid portion of the Professional

Fee Payments, awarded by entry of an Allowed Fee Order, or pursuant to the terms and

conditions set forth in the CRO Retention Order, which fees and charges have not been otherwise

paid with unencumbered estate funds. To the extent that the Debtors’ estates may, at some point,

recover funds that are not Lenders’ Collateral or proceeds of Lenders’ Collateral (other than the

37102854.4                                       17
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM           Doc 164   Filed 06/22/20     Page 18 of 27

                                                                     Case No. 8:20-bk-03608-CPM

proceeds of Avoidance Actions or commercial tort claims) and which funds are otherwise

unencumbered, Lenders reserve any right they may have to seek reimbursement from such funds

up to the amount actually paid by Lenders as Professional Fee Payments, subject to any rights

and objections of parties in interest. For the avoidance of doubt, Lenders waive the right to seek

reimbursement of the Professional Fee Carve-Out from the proceeds of Avoidance Actions or

commercial tort claims. No part of the Carve Out shall be available to pay professional fees

incurred by any other party in the Cases.

                 f.     Nothing herein shall constitute a cap on the amount of professional fees

and expenses that may be incurred or allowed in the Cases; provided that no payments of such

fees and expenses shall be made from Lenders’ Cash Collateral, Lenders Collateral and/or the

DIP Loan proceeds except as, when, and to the extent set forth in Approved DIP Budgets, and

subject to the terms and conditions of the DIP Loan Documents, this Final DIP Financing Order

and the Final Cash Collateral Order. Moreover, nothing herein shall be construed as consent to

the allowance of any fees or expenses of the Retained Professionals or shall affect the rights of

Lenders to object to such amount.

                 g.     In exchange for the consideration afforded by Lenders under this Final

DIP Financing Order, none of the Lenders’ respective interests in property of the Debtors’ estates

shall be, with respect to any fees, expenses or charges incurred by the Retained Professionals or

any other professional retained by any of the Debtors, subject to the surcharge provisions of

Section 506(c) of the Bankruptcy Code, the enhancement of collateral provisions of Section 552

of the Bankruptcy Code, or any other legal or equitable doctrine (including unjust enrichment).

                 h.     No portion of the Lenders’ Cash Collateral, Lenders’ Collateral, the DIP

Loan proceeds or Carve Out may be used to pay any fees or expenses incurred by any entity in

connection with any claim, actions or services adverse to Lenders, Agent or their affiliates (direct

37102854.4                                       18
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 19 of 27

                                                                     Case No. 8:20-bk-03608-CPM

or indirect), or any of their respective directors, officers, members (direct or indirect), partner,

equity owner, agent, servant, employees, counsel, consultants or other representative

(collectively, the “Lender Parties”), including (i) preventing, hindering or delaying Agent’s or

Lenders’ enforcement or realization upon any collateral upon the occurrence of the Termination

Date, (ii) using or seeking to use Cash Collateral or selling other Collateral without Lenders’

consent, (iii) incurring indebtedness with a priority equal or senior to Lenders’ interest in

property of the estates, (iv) objecting to or contesting in any manner, or raising any defense to,

the validity, extent, amount, perfection, priority or enforceability of Lenders’ claims or security

interests, or (v) commencing and continuing any adversary proceeding against any of the Lender

Parties, provided, however, that the Lender Parties agree that that Committee Counsel was

authorized to incur up to $7,500 in fees and expenses in order to investigate the validity, extent,

amount, perfection, priority and/or enforceability of Lender’ claims and security interests.

                 i.     Upon the Termination Date, and with the exception of the accrued but

unfunded portion of the Carve Out incurred in accordance with any Approved DIP Budget prior

to the Termination Date, Lenders shall have no obligation to fund any Carve Out for amounts

incurred in excess of the aggregate of the weekly line items for the period prior to the

Termination Date.

        15.      Termination. As and when set forth in the DIP Loan Agreement, Lenders may

terminate the Debtors’ ability to draw upon the DIP Loan or receive Advances, including at any

time, for any reason or no reason, in the sole and absolute discretion of Lenders. As of the

Termination Date, Debtors shall no longer have any ability to access or draw upon the DIP Loan,

except that the Termination Event shall not impact draws and disbursements already made or in

process under the DIP Loan, nor shall it impact the Lenders' obligations with respect to the Carve-

Out and the Post-Termination Carve-Out (defined below), subject to the condition for payment

37102854.4                                       19
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM          Doc 164     Filed 06/22/20      Page 20 of 27

                                                                     Case No. 8:20-bk-03608-CPM

thereof as set forth herein. For purposes herein, "Post-Termination Carve-Out" shall mean

reasonably necessary fees and expenses incurred by Debtors’ Counsel, the CRO and the

Committee’s Counsel following the Termination Date in order to conclude the Cases, including

with respect to seeking dismissal and/or conversion of the Cases, up to a cap of $35,000. With the

exception of the $35,000 limit on the Post-Termination Carve Out, the Post-Termination Carve

Out shall be subject to the same terms and conditions as the Carve Out. In addition, the Debtors

may draw upon the DIP Loan after the Termination Date for the sole express purpose of paying

for essential Utility Services incurred after the Petition Date and through the Termination Date,

which amounts shall be included on subsequent Approved DIP Budgets, subject to the approval of

the Lenders.

        16.      Good Faith Under 11 U.S.C. § 364(e); No Modification or Stay of this Final DIP

Financing Order.        Lenders are extending credit to the Debtors pursuant to the DIP Loan

Documents and in good faith and, therefore, the security interests, liens, DIP Superpriority

Claims, and other protections granted pursuant to this Final DIP Financing Order and the DIP

Loan Documents to the Lenders will have the protections provided in 11 U.S.C. § 364(e) and

will not be affected by any subsequent reversal, modification, vacatur, amendment, reargument

or reconsideration of this Final DIP Financing Order or any other order.

        17.      Proofs of Claim. Lenders shall not be required to file proofs of claim in the Cases

for any claim in relation to the DIP Loan or the Prepetition Indebtedness allowed herein, in the

Final Cash Collateral Order or pursuant to any other Order. The Lenders are hereby authorized

and entitled, in their sole discretion, but not required, to file (and amend and/or supplement, as it

sees fit) proofs of claim in these cases for any claim allowed herein in relation to the DIP Loan

or the Prepetition Indebtedness.



37102854.4                                        20
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 21 of 27

                                                                     Case No. 8:20-bk-03608-CPM

        18.      Limitations on the DIP Loan and the DIP Loan Collateral. The DIP Loan and the

DIP Loan Collateral may not be used in connection with: (a) preventing, hindering, or delaying

any of the Lenders’ enforcement or realization upon any of the DIP Loan Collateral or

Prepetition Collateral; (b) objecting to or challenging in any way any claims or, liens of the

Lenders; (c) the pursuit of any affirmative claims of recovery against either of the Lenders; or (d)

prosecuting an objection to, or contesting in any manner, or raising any defenses to the validity,

extent, amount, perfection, priority, or enforceability of any of the Prepetition Liens, the

Prepetition Indebtedness, the DIP Obligations, the DIP Liens, or any other rights or interests of

the Lenders.

        19.      Prohibition on Liens/Subordination. Except as otherwise provided in the DIP

Loan Documents or this Final DIP Financing Order, the Debtors shall not seek to have the DIP

Liens be: (i) made subject or subordinated to, or made pari passu with, any other lien, security

interest or claim existing as of the Petition Date, or created under 11 U.S.C. §§ 363 or 364(d) or

otherwise; or (ii) made subject to any lien or security interest that is avoided and preserved for

the benefit of the Debtor’s estates under 11 U.S.C. § 551.

        20.      Modification of the Automatic Stay. The automatic stay imposed under 11 U.S.C.

§ 362(a) is hereby modified to the extent necessary (i) to authorize the Debtors to pay, and

Lenders to retain and apply, payments made in accordance with the terms of this Second Interim

Order and consistent with the DIP Loan Documents including, without limitation, payments of

accrued interest and payments of principal amounts outstanding under the DIP Loan; and (ii)

upon the occurrence of a Termination Event as defined in the DIP Loan Documents, to authorize

Lenders to pursue any and all rights under the DIP Liens and as to the DIP Collateral without

further court order.    Notwithstanding anything to the contrary contained herein, upon the

occurrence and continuance of an event of default, the Lenders may enter upon leased premises

37102854.4                                       21
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM          Doc 164     Filed 06/22/20    Page 22 of 27

                                                                     Case No. 8:20-bk-03608-CPM

only as provided by (i) any separate agreement by and between the applicable landlord and the

Lenders (the terms of which shall be reasonably acceptable to the parties thereto), (ii) applicable

non-bankruptcy law, or (iii) an order from the Bankruptcy Court on no less than five (5) days’

notice to the applicable landlord.

        21.      Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve-Out, the Debtors hereby waive any rights they may have to charge against or to recover

from the DIP Loan Collateral expenses of administration of these Cases or any future proceeding

that may result therefrom, including a case under chapter 7 of the Bankruptcy Code, pursuant to

11 U.S.C. § 506(c), the enhancement of collateral provisions of 11 U.S.C. § 552, or any other

legal or equitable doctrine (including, without limitation, unjust enrichment) or any similar

principle of law, without the prior written consent of the Lenders. In no event shall the Lenders

be subject to the “equities of the case” exception contained in 11 U.S.C. § 552(b) or any other

similar doctrine with respect to the DIP Loan Collateral.

        22.      No Waiver by Failure to Seek Relief. The failure of the Lenders to seek relief or

otherwise exercise their rights and remedies under this Final DIP Financing Order, the DIP Loan

Documents, or applicable law, as the case may be, shall not constitute a waiver of any of the

rights hereunder, thereunder, or otherwise.

        23.      Binding Effect of Final DIP Financing Order. Immediately upon execution by this

Court, the terms and provisions of this Final DIP Financing Order shall become valid and

binding upon and inure to the benefit of the Debtors, the Lenders, the Committee and all other

creditors of the Debtors, and all other parties in interest and their respective successors and

assigns, including upon dismissal of the Cases.

        24.      Priority of Terms. To the extent of any specific conflict between or among (a) the

DIP Financing Motion, the DIP Loan Documents, or any other agreements, on the one hand, and

37102854.4                                        22
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM         Doc 164     Filed 06/22/20     Page 23 of 27

                                                                    Case No. 8:20-bk-03608-CPM

(b) the terms and provisions of this Final DIP Financing Order, on the other hand, the terms and

provisions of this Final DIP Financing Order shall govern.

        25.      No Modification of Final DIP Financing Order. The Debtors irrevocably waive

the right to seek and shall not, without the Lenders’ prior written consent, seek or consent to,

directly or indirectly: (a) any modification, stay, vacatur or amendment to this Final DIP

Financing Order; or (b) the granting of any lien on any of the DIP Loan Collateral with priority

equal or superior to the DIP Liens, except as specifically provided herein or in the DIP Loan

Documents.

        26.      Modifications of DIP Loan Documents, and Approved DIP Budget. The Debtors

are hereby authorized, without further order of this Court, to enter into agreements with the

Lenders providing for any non-material modifications to the DIP Loan Documents or the Final

Approved DIP Budget necessary to conform the terms of this Final DIP Financing Order.

        27.      Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final DIP

Financing Order.

        28.      Survival. The terms and provisions of this Final DIP Financing Order, including

the claims, liens, security interests and other protections granted to the Lenders pursuant to this

Final DIP Financing Order and/or the DIP Loan Documents, notwithstanding the entry of any

such order, shall continue in the Cases, or following dismissal of the Cases, and shall maintain

their priority as provided by this Final DIP Financing Order until all the DIP Obligations,

pursuant to the DIP Loan Documents and this Final DIP Financing Order, have been indefeasibly

paid in full (such payment being without prejudice to any terms or provisions contained in the

DIP Loan which survive such discharge by their terms), and all commitments to extend credit

under the DIP Loan are terminated.

37102854.4                                      23
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM           Doc 164      Filed 06/22/20      Page 24 of 27

                                                                        Case No. 8:20-bk-03608-CPM

         29.     Bankruptcy Rule 7052. This Final DIP Financing Order shall constitute findings

of fact and conclusions of law pursuant to Bankruptcy Rule 7052. Any finding of fact shall

constitute a finding of fact even if it is stated as a conclusion of law, and any conclusion of law

shall constitute a conclusion of law even if it is stated as a finding of fact.

         30.     Condition of Effectiveness.     The agreement of the parties to the terms and

conditions of this Final DIP Order, including any waivers of rights, as manifested by their

execution hereof is conditioned, and shall become effective, only upon the Court’s entry of this

Order.

         31.     Retention of Jurisdiction. The Court has and will retain jurisdiction to enforce this

Final DIP Financing Order and DIP Loan Documents according to their terms.




  [REMAINDER OF PAGE INTENTIONALLY BLANK – SIGNATURES ON NEXT PAGE]




37102854.4                                         24
37102854.6 06/19/2020
            Case 8:20-bk-03608-CPM       Doc 164       Filed 06/22/20   Page 25 of 27

                                                                    Case No. 8:20-bk-03608-CPM

AGREED AS TO FORM, ENTRY AND CONTENT:

SAUL EWING ARNSTEIN & LEHR LLP                   K&L GATES LLP


By: /s/ Aaron S. Applebaum______                 By: /s/ Daniel M. Eliades_________
   Carmen Contreras-Martinez                         Daniel M. Eliades, Esq.
   Florida Bar No. 093475                            David S. Catuogno, Esq.
   701 Brickell Avenue, 17th Floor                   One Newark Center, 10th Floor
   Miami, FL 33131                                   Newark, New Jersey 07102
   Telephone: (305) 428-4500                         Tel: (973) 848-4000
   Facsimile: (305) 374-4744                         Facsimile: (973) 848-4001
   Carmen.Contreras-Martinez@saul.com                Email: daniel.eliades@klgates.com
                                                     Email: david.catuogno@klgates.com
    -and-
                                                       Counsel to Valley National Bank and
    Stephen B. Ravin                                   Raymond James Bank, N.A,
    Florida Bar No. 293768 (inactive status)
    Aaron S. Applebaum
    1037 Raymond Boulevard                       SQUIRE PATTON BOGGS (US) LLP
    Suite 1520
    Newark, NJ 07102                             By: /s/ Norman N. Kinel_________________
    Telephone: (973) 286-6700                        Norman N. Kinel, Esq.
    Facsimile: (973) 286-6800                        Mark A. Salzberg, Esq.
    Stephen.Ravin@saul.com                           1211 Avenue of the Americas, 26th Floor
    Aaron.Applebaum@saul.com                         New York, NY 10036
                                                     Telephone: (212) 407 0130
Counsel for Debtors and Debtors-in-                  norman.kinel@squirepb.com
Possession                                           mark.salzberg@squirepb.com

                                                 Counsel for the Official Committee of
                                                 Unsecured Creditors

                                               # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




37102854.4                                      25
37102854.6 06/19/2020
           Case 8:20-bk-03608-CPM   Doc 164   Filed 06/22/20   Page 26 of 27

                                                          Case No. 8:20-bk-03608-CPM


                                   EXHIBIT A
                          FINAL APPROVED DIP BUDGET




37102854.4                               1
37102854.6 06/19/2020
                Case 8:20-bk-03608-CPM                              Doc 164            Filed 06/22/20                     Page 27 of 27


CFRA, LLC; CFRA Holdings, LLC; CFRA Tri-Cities, LLC
4-Week DIP Budget Commencing Week of 6/13/20

                                                                                     1                  2              3              4              Weeks
($ thousands)                                                                    Projected          Projected      Projected      Projected           1-4
Week Ending Date                                                                 6/13/2020          6/20/2020      6/27/2020      7/4/2020           Total

Cash Receipts
         DIP Draws                                                              $          128      $     153      $     153      $     205      $      639
         A/R Collections (Gross)                                                           -              -              -              -               -
             Less Discount                                                                 -              -              -              -               -
              A/R Collections (Net)                                             $          -        $     -        $     -        $     -        $      -
         Equipment Sales                                                                   -              -              -              -               -
         Franchise Sales                                                                   -              -              -              -               -
Total Cash Receipts                                                             $          128      $     153      $     153      $     205      $      639



Cash Disbursements
         Rents (1)                                                              $          -        $     -        $     -        $     -        $       -
         Utilities (2)                                                                     -                  25             25             25            75
         Insurance (3)                                                                     -              -              -              -               -
         Debtors Counsel                                                                       48             48             48           25            169
         Debtors CRO                                                                           20             20             20           20              80
         Miscellaneous                                                                          5              5              5            5              20
         US Trustee Fees                                                                   -              -              -              100             100
         Chapter 7 Trustee                                                                                                                25              25
         Contingency                                                                            5              5              5            5              20
         Creditors Committee Counsel                                                           50             50             50         -               150
         Secured Lender Fees and Interest                                                  -              -              -              -               -
Total Cash Disbursements                                                        $          128      $     153      $     153      $     205      $      639

Net Weekly Cash Flow                                                            $          -        $     -        $     -        $     -        $       -



Notes:


         1. Assumes rent paid out of sale proceeds.
         2. May utilities payments paid in weeks 2 and 3. June utilities paid in week 4.
         3. Property and Liability insurance is maintained at current rates under current policies. Assumes divesting of assets as of 6/30/20.
